ERVIN, Judge.
We reverse the order denying appellant’s petition for writ of mandamus. When the Florida Parole Commission (Commission) extended appellant’s presumptive parole release date (PPRD) to February 28, 2008, it gave as one of its reasons therefor a 12-month aggravation for appellant's 1985 burglary and grand theft convictions and, in so doing, relied on information previously known to the Commission. This was error. See Williams v. Parole & Probation Comm’n, 515 So.2d 1044 (Fla. 1st DCA 1987); Gaines v. Florida Parole & Probation Comm’n, 463 So.2d 1181 (Fla. 4th DCA), review denied, 475 So.2d 695 (Fla.1985); §§ 947.172(3), .16(5), .173(3), Fla.Stat. (1989).
REVERSED and REMANDED with directions to the trial court to grant the writ and order the Commission to recalculate appellant’s PPRD without any aggravation for the 1985 burglary and grand theft convictions.
ZEHMER and WEBSTER, JJ., concur.